        Case 1:16-cr-00085-PGG Document 119 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                         ORDER

 JOSUE TORRES,                                              16 Cr. 85 (PGG)

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              The hearing concerning Defendant’s alleged violation of supervised release is

continued until November 18, 2020 at 10:00 a.m. The parties are directed to dial 888-363-4749

to participate, and to enter access/security code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same

access/security code. To the extent that any party’s contact information has changed since the

September 10, 2020 conference, the party must email

GardepheNYSDChambers@nysd.uscourts.gov the phone number that the party will be using to

dial into the conference so that the Court knows to un-mute that number. The email should be

sent by November 16, 2020 and include the case name and case number in the subject line.

Dated: New York, New York
       October 8, 2020

                                            SO ORDERED.



                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
